Case 8:20-cv-02936-CEH-CPT Document 38 Filed 03/25/21 Page 1 of 13 PageID 225




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

TODD SMITH,

          Plaintiff,
                                                       Case No: 8:20-cv-2936-T-36CPT
v.

AUTOMATIC DATA PROCESSING SCREENING AND
SELECTION SERVICES, INC. And
CORELOGIC BACKGROUND DATA, LLC,

       Defendants,
_________________________________________________________________

                             ORDER TO SHOW CAUSE
                           DEFAMATION OF CHARACTER

      This order is being pro se dealt with currently after the original filing was conducted by

David Knight, Attorney. Due to this matter being as such, plaintiff feels it is in the best interest

of all parties involved to reduce the matter to a magistrate level to expedite and move forward

away from the domino effect of being libeled unknowingly. Plaintiff did not know about the

report in 2013. This is the time in which he became targeted by law enforcement who believed

that he was another person with the same first and last name. Unfortunately, he happened to

have the exact same date of birth as another Todd Smith who was a multi convicted child

sex offender. Unless this type of situation occurs to oneself, nobody can truly imagine the

                                                1
Case 8:20-cv-02936-CEH-CPT Document 38 Filed 03/25/21 Page 2 of 13 PageID 226




amount of damage that this type of labeling, stigma, and profiling can cause. These are facts

that are true:

   1) Plaintiff was the nation’s leading producer of life insurance sales for an A.M. Best A

rated company known as Illinois Mutual Life Insurance Company in 2010. He won the award

in only 6 months of employed production for an annualized award. This means that he had half

the time as nearly every other insurance producer in the United States of America one year

before being libeled, wrongfully terminated, and FCRA violated, to be presented with this

award unlike everyone else had twelve months to achieve.

          A) Coincidentally, an artificial intelligence company with the name of Audio Eye

                 determined (and brought to his attention) that he has a rare personality type known

                 as INFJ. Only .5% of the male population possesses this idealistic cognitive

                 functioning way of dealing with the environment and society. All introverted

                 intuitive and extroverted feeling individuals have higher than normal IQs.

             The range is between 125-130 and due to their secondary function

             being extroverted feeling, they are true empaths and the exact opposites of

             Narcissist who often take advantage of these individuals and prey upon them.

             Due to the helping nature of INFJs, if they do not know someone well, they

             Are often taken advantage of due to their empathic nature of wanting to make


                                                  2
Case 8:20-cv-02936-CEH-CPT Document 38 Filed 03/25/21 Page 3 of 13 PageID 227




           Most people who are six figure sales representatives, surprisingly, are introverted

          (National Association of Pharmaceutical Sales Representatives, 2004-2017) since they

          are adept listeners versus speaking to clients. This allows for efficient fact finding. In

          addition, to being great listeners, they pay attention to detail, read body language,
          know when someone is being honest or dishonest. Often, INFJs can predict future

          outcomes especially in sociological situations. More specifically,

          this occurs by conceptualizing or thinking about patterns usually unseen by

          98.5% of the entire human population. This can be a curse and a gift depending on

          the situation. If an INFJ is unaware of their “gifts” it can cause distorted views

          by others who find them to be private, quiet, leaders oftentimes misunderstood and

          considered walking paradoxes to be taken advantage of. This occurs on a regular

          basis unfortunately and has caused blockages of the right to pursue happiness.

     B) Since Plaintiff has been determined to possess this unique personality type relatively

         recently, it may have contributed to the misunderstanding made by CoreLogic and

         ADP Sass and his employer at the time. He was producing large numbers of clients,

         and was able to build trust easily over the phone and via email only which is not easy

         by any means and increase it by 200% in the first 17 weeks (about 4 months) of

         employment Imagine, how well he would have done if allowed to continue working.

         Instead, he was destroyed emotionally, mentally, and financially.

                                                  3
Case 8:20-cv-02936-CEH-CPT Document 38 Filed 03/25/21 Page 4 of 13 PageID 228




Plaintiff did not know that he was completely at a total loss until 2020 since he attempted to get

rehired in 2016 to regain his position at TZ. They insisted customer complaints, but in deposition
(Barry Gonzales v. TZ Insurance), all that was discussed was his sex offender background

reports and convictions, not customer complaints. So, in 2016, he interviewed with TZ, after they
received apology letter stating his innocence from being a convicted sex offender, but he was not
Rehired. False “customer complaints” which were in his file from the previous HR group who

concealed report from him and made up a termination scenario to avoid having to give him the

report as stated by federal laws. (FCRA; and in this case FACTA) He pushed on &

continued interviewing and was hired by Symmetry Financial in 2017-2018. He was

informed that he would gain his appointments upon completion of the first application

for each company. In addition, he was emailed a confirmation of appointment with

Mutual of Omaha and Americo after completing the FINRA test. Plaintiff purchased

leads of over 100 and errors and omissions insurance and began calling them and

 setting appointments. This went on for about 8 months with numerous company

 meetings where the Plaintiff was informed that he was again working. Upon submission

of his first application though, the underwriting department requested that the replacement

applicant reduce his A1C levels to a lower number before insuring. Plaintiff met with the

client numerous times to help him lower his A1C level. When he submitted the 3-month

lengthy process of lowering his A1C levels to required Underwriting guidelines, the application

was not accepted but instead declined after putting in eight months of work which led to no

                                            4
Case 8:20-cv-02936-CEH-CPT Document 38 Filed 03/25/21 Page 5 of 13 PageID 229




income and generated a loss. After this, plaintiff decided to take the adjuster course instead of

 working 1099 positions only being offered to him. On May 14, 2019, Todd D. Smith, completed
the 620 Professional claims adjuster course and state exam for $800. One year later, DFS

revoked all four of his licenses and designations which is when he discovered that

he had suffered a complete loss of damages. He had lost everything. His career,

vehicle, shelter, food, freedom, reputation, credibility, character, health, and almost

his life 2016-2017.

     The pre-employment questionnaire at TZ asked if plaintiff was convicted of a felony.

Plaintiff is not a convicted felon either but is still being held back from working. The

pursuit of happiness does not exist in his life. It had not existed since 2012. Shame,

ridicule, scorn, guilt, harassment, persecutions, lie after lie, cover ups, and the unequal

treatment of justice under the law was observed by the Plaintiff and it continues to

Now. He has not been harassed by law enforcement in three years, but he lost 8 years

of his life which could have been avoided with truth. He is not a pedophile nor will he

ever be as much as ADP and CoreLogic want him to be. His family relationships destroyed,

 upon the realization that DFS was going to dismantle his career completely in

 2019, he received the Federal Notice from ADP Compliance Department. It stated

 CoreLogic had been taken to Federal Court and was the clear printer of the false

 information. In Henderson v. CoreLogic in 2016, the courts determined that they are

                                           5
Case 8:20-cv-02936-CEH-CPT Document 38 Filed 03/25/21 Page 6 of 13 PageID 230




subject to the law of the United States with respect to the Fair Credit Reporting Act,

Nonimmune, since the information does affect the employment of the individual listed in the

reports negatively. Individuals have standing who have been damaged according to the

decisions made in the case in which the plaintiff found himself to be unfortunately

a victim of years after circulation occurred. Any sort of sex offense that he has been

believed to have committed the Plaintiff vehemently condemns. He has been a

confidant for anyone who has been sexually assaulted and has PREVENTED sexual

assaults from occurring while he was homeless since there are females vulnerable to be taken

advantage of when they become homeless as well. Many do not discuss their matters until

much later though much too longer after being able to report it to the authorities and are

threatened with death if they do go to the authorities. Thus, plaintiff would have to hear about

being raped at gunpoint by criminals if they found themselves alone and in a bad place without

anyone to help them. This sickened plaintiff and often put him in vigilante mode but was

stopped by the rape victims for fear of threatening statements made by these true sex offenders.


   As stated, numerous times, Todd David Smith has been treated like a rapist/child sex

offender by his own local law enforcement agencies which he has resided in for over

27 years. From 1994-2011, he was arrested one time. After 2011, he was arrested 8

times in five years. He has not been arrested in the last three years. The videos have been

                                         6
Case 8:20-cv-02936-CEH-CPT Document 38 Filed 03/25/21 Page 7 of 13 PageID 231




destroyed and the police reports are falsified. Dishonesty is the main reason for

misconduct when someone is targeted. This was proven to be true in the USA Today

article in which 85,000 officers have been cited for misconduct with most districts not

keeping a Brady list at all. Because he was believed to have committed serious sexual

Misconduct against children, he was treated with dishonesty, persecutions,

Beratements, force, parameters collapsing upon him in his parking lot, ticketed

for a Tampa Bay Buccaneers license plate frame, accused of burglary by two bicycles

officers who rode up on him pretending they smelled marijuana. The list goes on

 and on and on. I will submit pdf’s all day today this evening to prove my innocence from

 being mischaracterized severely. Officers are three times more likely to commit crimes

 than the average citizen according to Google. (USA Today. 2019. We found 85,000 Cops who

have been investigated for misconduct. Now You Can Read Their Records).

They showed me how they conduct themselves especially when someone is believed to

the Todd A Smith listed in Todd David Smith’s background report 11-13 times in

The National Sex Offender Registry. The original report was sectioned off into two

Parts: The short part first and the second part which was the Sex Offender Registry.

Short part was correct & consisted of a NSF check to a grocery store in 99,08 to Publix.

He was not arrested, & it was an accident made by a new hired clerk who mixed

                                        7
Case 8:20-cv-02936-CEH-CPT Document 38 Filed 03/25/21 Page 8 of 13 PageID 232




the check up with others which were much older. Plaintiff used Bank of America then.

They were class action sued for overcharging their customers billions in overdrafts.


The Todd A. Smith, date of birth October 24, 1968 is nothing like the Todd

David Smith, B.Sc., FL Insurance License # D081609, 2-40, 2-15, 2-20, & 620

designations and licensure from 2001-2020, yet he has been treated as such. For

ADP sass and CoreLogic, to be held not accountable, they must prove that the Plaintiff did

commit the crimes listed about him. There must be children involved visually and he

must be seen doing the molestations, and assaults that a registered and convicted sex offender

they listed him to be. There must be evidence of children being affected negatively and

harmed by him. If they cannot prove this, then they have defamed his character with falsehood.

He also has the right to see the evidence that proves that he can be listed as such. A convicted

felon child sex offender registrant. He is not a public figure, so malice does not matter.

It is accuracy that is the most essential element of defamation being true. It is either true or

with no in between grey areas to discuss. Analytics cannot prove crimes. Analytics are

presumptive but they are not facts of truth.

   Plaintiff has attempted to reach out to the defendant’s attorney as required in the rules to

attempt to solute or alleviate the dispute several times only to be met with hostility and more

assumptions which are simply not true. The information printed by the second party and

                                               8
Case 8:20-cv-02936-CEH-CPT Document 38 Filed 03/25/21 Page 9 of 13 PageID 233




then given to the third party (and multiple parties afterwards has damaged him greatly).

                                      CONCLUSION

Plaintiff and movant are suggesting settling this in magistrate court to expedite the process and

is asking for the maximum amounts of damages allowable under the law. Since there are two

liable parties according to ADP’s lead attorney, and the information ruled and stated by the

Federal courts in Henderson v. CoreLogic, giving individuals standing who were damaged with

“most being by jury,” he is willing to forego this route and settle for the maximum amount

of $75,000 by both ADP Sass who stated they were accountable this month for the first time.

And, in the amount of $75,000 by CoreLogic LLC, which according to the Federal Court in

 late 2016, only 3 years after being notified of the identity of the source of the information

 is a background reporting company as well when received Federal Notice from ADP

Compliance department on November 1, 2019 and the loss of all licenses and designations

March-July 2020 with laws being ignored regarding defamation listed in the Florida’s

Claims Adjuster’s State Textbook. Plaintiff wishes to settle this now rather than continue

revealing more atrocious adverse events which affected others as well extremely

negatively but were ignored and covered up abusing power. Let us move forward from this
horror. CoreLogic LLC with Federal Notice and court case revealed to defendant for first time

making November 1, 2019 the date of discovery of the identity of the libeling party known and

                                             9
Case 8:20-cv-02936-CEH-CPT Document 38 Filed 03/25/21 Page 10 of 13 PageID 234




 the loss of his licensure occurring in 2020, and thus damaging him from being able to do his job/

 earn a living after working and obtaining degrees, certifications, designations, licenses, in

 several related fields from 1988-2020. He continues to add more certifications to earn

 living but will not be young enough to support a family as this has blocked him from

 having a family of his own in which he would be a much better parent than the public would

 believe according to their information that is illegal throughout 2013. Videos denied with hatred.

 Plaintiff is going to sleep, then send supporting documents later in the day and evening after

 going to his primary care physician to have his concussion analyzed. Physically, this event has

 Taken its toll on his health in several diverse ways had he not been libeled and instead earning

 respectful income level unlike the minimum wage jobs he has been working from 2015-2020.

 While simultaneously, being denied respectful employment unlike before the reports publication
 and circulation where he was making $17 per hour plus commissions of $50-$500 per policy

 after submitting 180-190 applications/policies exponentially increasing yet

 wrongfully terminated for a false customer complaint without any warnings or write ups.


  Before being libeled, he was not under the care of a psychiatrist, but after going through 7 years
 of adverse event after adverse event, he developed PTSD, anxiety, depression, and nearly died

 a handful of times via numerous ways. He is extremely grateful to have survived this horrible


                                               10
Case 8:20-cv-02936-CEH-CPT Document 38 Filed 03/25/21 Page 11 of 13 PageID 235




 matter and is recovering still but very much alive and much healthier mentally and physically.

 He may not be able to work again due to the newly created background report caused by the

 false libelous one. He is hopeful to any employer who can understand the implications of being

 defamed as a pedophile for years and allow him to earn a dignified standard of living much like

 the rest of his entire family who stopped their relationship with him because of this. He hopes

 to someday, get back to where he was in 2012 before being fired and be able to have the chance

 to pursue happiness again as he was on the verge of financial success instead of being taken

 advantage of repeatedly destroying any chance of happiness occurring as planned

 and envisioned.

    FACTA was enacted for situations such as these. I am in contact with my congress people

 Regarding this as well as the FTC, CFPB, EEOC, Consumer Protection Agency,

 Consumer Affairs (which is easily accessible to see the amount of damages caused by this

 systematic failure.) So much has occurred in 8 years that it is tough to explain it all, but I will

 Supporting documents starting tomorrow and continue as long as it takes to prove that this stuff

 occurs and there are publications about it occurring to others who are damaged similarly.


     Lastly, plaintiff was concussed on Friday March 19, 2021, 4 hours after receiving his first


                                              11
Case 8:20-cv-02936-CEH-CPT Document 38 Filed 03/25/21 Page 12 of 13 PageID 236




 covid shot and attempted to write this order then, but was unable to form any legible concepts

 and apologizes to the court for this arriving overnight on the due date. (He now must file

 a restraining and trespass order against this individual who caused the concussion by

 knocking on the door and punching him in the left cranial frontal lobe area, one inch above the

 left eye.) Individual is ex resident evicted from the Plaintiff’s Condominium complex & is a

 Bully and second concussion given to Plaintiff in 5 years for anger management issues.

 Plaintiff was sitting down to write then and would have had three to four days to write this

 Order to Show Cause if he could have. Everything that has been stated by the plaintiff is true.

 He is one of the most honest and authentic people known to others that he is often considered too
 honest if there is such a thing and being a pedophile is definitely not one of them.




                                              ______________________________________
                                              Todd David Smith, B.Sc., Plaintiff
                                              Florida Licensed Insurance Agent/Broker/Adjuster
                                              2001-2020, (revoked July 2020) 240,215,220,620
Case 8:20-cv-02936-CEH-CPT Document 38 Filed 03/25/21 Page 13 of 13 PageID 237
